 



EXHIBIT 10.5
Executive Employment Contract
     This Contract is made as of October 24, 2005 (“Effective Date”), between
Commercial Bancshares, Inc. (“CBS”), an Ohio corporation having an address of
118 S. Sandusky Avenue, P.O. Box 90, Upper Sandusky, Ohio 43351, and Scott A.
Oboy (“Mr. Oboy”), having an address of ______, for Mr. Oboy’s employment by CBS
as Chief Financial Officer (“CFO”) of CBS.
BACKGROUND
     A. CBS desires to employ Mr. Oboy under the terms and conditions set forth
in this Contract.
     B. Mr. Oboy desires to be employed by CBS under the terms set forth in this
Contract.
     C. CBS has sent to Mr. Oboy, and Mr. Oboy has accepted, a letter of intent
(“Letter of Intent”) to enter into an employer-employee relationship. A copy of
the Letter of Intent is attached to this Contract as Exhibit A.
     In consideration of the promises contained in this Contract, the parties
agree as follows:
1. Employment. Upon the terms and subject to the conditions of this Contract,
CBS hereby agrees to employ Mr. Oboy. Upon the terms and subject to the
conditions of this Contract, Mr. Oboy agrees to serve as a full time employee of
CBS.
2. Services rendered.
     (a) General. Mr. Oboy shall render services and perform the duties of the
position of CFO of CBS. Subject to Sections 2(b) and 2(d), Mr. Oboy shall
perform such other duties and have such other responsibilities for CBS and its
affiliates as are of the same character and nature as those typically performed
by the chief financial officer of a bank holding company of comparable size and
with a comparable market to that of CBS.
     (b) Reporting and authority. Mr. Oboy shall report to and be subject to the
supervision and direction of the Chief Executive Officer of CBS (the “CEO”).
Mr. Oboy shall have the authority set by the CBS Code of Regulations and the
authority delegated by the Board.
     (c) Full-time employee. Mr. Oboy shall devote his full-time employment
during the term of this Contract to the faithful and diligent performance of his
duties for CBS. Mr. Oboy shall not engage in other employment or business
activities, whether or not the employment or activities are pursued for gain,
profit, or other pecuniary advantage without the prior written consent of CBS.
     (d) Adherence to standards. Mr. Oboy shall perform all duties in a
competent and professional manner in accordance with applicable accounting and
financial reporting standards. Mr. Oboy shall abide by the Articles of
Incorporation and Code of Regulations of CBS; the rules, regulations, policies,
and performance objectives of CBS as they exist from time to time; applicable
ethical and business standards; and the law, including, but not limited to, the
Sarbanes-Oxley Act of 2002 and the regulations promulgated under the act. The
parties understand that collaborative goals and objectives will be developed,
and that progress towards these established criteria will be used to determine
performance.
3. Compensation. “Compensation” includes base salary and employee benefits.
     (a) Base salary. During the initial term of this Contract, CBS shall pay
Mr. Oboy a base salary of $120,000, subject to all applicable withholdings, in
accordance with the then current policies of CBS for executive compensation. The
base salary provided by this Section 3(a) as adjusted under Section 3(c) may be
called “base salary”.
     (b) Employee benefits. In addition to the base salary, CBS shall provide
to, or for the benefit of, Mr. Oboy, the following employee benefits:

1.



--------------------------------------------------------------------------------



 



         
 
  [i]   Vacation and sick leave. Participation in the vacation and sick leave
plan maintained for executives of CBS, which includes four weeks of vacation
each year.
 
       
 
  [ii]   Business expense reimbursement. Reimbursement for, or payment of, the
reasonable business and entertainment expenses incurred by Mr. Oboy on behalf of
CBS pursuant to the written policies of CBS or as otherwise approved by the
Board.
 
       
 
  [iii]   Continuing education/seminars. Reimbursement for reasonable expenses
incurred by Mr. Oboy for continuing education to maintain his status as a
Certified Public Accountant. Attendance at continuing education programs and
seminars shall not constitute vacation time, if the attendance is approved by
the CEO or Chair of the Board.
 
       
 
  [iv]   Benefit plans. Participation in the retirement and welfare benefit
plans made available to the employees of CBS and in any such other similar plans
maintained by CBS on the same basis as the other executive employees of CBS who
participate in such plans.
 
       
 
  [v]   Deferred compensation program. Participation in CBS’s deferred
compensation program to the extent authorized by law.
 
       
 
  [vi]   Health and disability insurance plans. Participation in the family
group health, disability, and other insurance plans made available to the
employees of CBS and in any such other similar plans maintained for the
executives of CBS on the same basis as the other executives participating in
such plans.
 
       
 
  [vii]   Life insurance plans. A term life insurance policy upon the life of
Mr. Oboy in an amount equal to one and one-half times his annual base salary
continuing on if Mr. Oboy becomes partially or permanently disabled.
 
       
 
  [viii]   Memberships. Reimbursement for, or payment of, the membership dues
and other expenses required to maintain a membership of Mr. Oboy in a single
health club or other club or organization that CBS determines to be beneficial
to CBS.
 
       
 
  [ix]   Automobile allowance. A $700 per month automobile expense allowance to
reimburse Mr. Oboy for some or all of the cost of maintaining and operating an
automobile for use in the performance of Mr. Oboy’s duties under this Contract.
Mr. Oboy also shall receive reimbursement for mileage relating to his use of the
automobile to perform his duties under this Contract at a rate equal to one-half
(1/2) of the standard mileage rate established annually by the Internal Revenue
Service. Mr. Oboy shall maintain the automobile in first-class condition and
insure that the automobile is available for Mr. Oboy’s use in the business of
CBS.

(c) Reports of use of employee benefits. Mr. Oboy shall submit regular reports
of personal use of the employee benefits required under the Internal Revenue
Code to be treated as taxable income to Mr. Oboy in order to allow CBS to
determine the amount that must be reported to the Internal Revenue Service as
compensation to Mr. Oboy. In providing the employee benefits under Section 3(b),
the Board may determine that the payment for any or all of such employee
benefits shall be taken from the pre-tax salary of Mr. Oboy, to the extent
permissible under applicable law.
     The benefits provided under Section 3(b) and pursuant to annual
adjustments, if any, under Section 3(d) may be called “employee benefits”.
     (d) Annual review. Mr. Oboy’s base salary and employee benefits will be
reviewed and, in the discretion of CBS, shall be subject to adjustment not less
frequently than annually, at the end of each calendar year during the term of
this Contract. Any adjustments to Mr. Oboy’s base salary and employee benefits
(including any decision not to adjust base salary or employee benefits) shall be
made in the sole discretion of the Board or a committee of the Board.
4. Term and termination.

2.



--------------------------------------------------------------------------------



 



     (a) Term; renewal; and non-renewal. Mr. Oboy’s employment and this Contract
are effective as of the Effective Date and shall remain in full force and effect
for a period expiring October 24, 2006, unless earlier terminated. Mr. Oboy’s
employment and this Contract shall be renewed automatically for a one year
period following the conclusion of the original term and following the end of
each subsequent one year period upon the terms and conditions set forth in this
Contract, unless either party gives written notification to the other party of
the intention not to renew this Contract or to alter any of its terms and
conditions not less than 60 days prior to the termination hereof.
     (b) Termination other than expiration of term.
(1) Termination by CBS without cause. CBS may terminate Mr. Oboy’s employment
without cause by giving Mr. Oboy a notice of termination. The notice of
termination without cause shall be effective upon the earlier of actual receipt
by Mr. Oboy or two days after mailing by first class mail. If CBS terminates the
employment of Mr. Oboy without cause, CBS shall provide Mr. Oboy with twelve
(12) consecutive months of continuing compensation commencing upon termination.
CBS shall pay the base salary component of the continuing compensation in
arrears on the last day of each month commencing on the last day of the first
month after the month in which termination has occurred. A termination of
Mr. Oboy’s employment voluntarily by Mr. Oboy, a termination of Mr. Oboy’s
employment arising out of illness or disability, and a termination of Mr. Oboy’s
employment after a change in control will not be a termination without cause
under this subsection.
(2) Termination by Mr. Oboy. Mr. Oboy may terminate his employment by giving CBS
sixty (60) days notice of his intention to resign. If Mr. Oboy voluntarily
terminates his employment, CBS will not be obligated to pay continuing
compensation after the date of termination, except as required by law.
(3) Termination by CBS for cause. CBS may terminate Mr. Oboy’s employment for
cause by giving Mr. Oboy notice of termination for cause. The notice of
termination for cause is not required to describe the cause or causes, but must
state that “Your employment is hereby terminated for cause”. The notice of
termination for cause shall be effective upon the earlier of actual receipt by
Mr. Oboy or two business days after mailing by first class mail. If CBS
terminates Mr. Oboy’s employment for cause, CBS will not be obligated to pay or
provide any compensation of any type after the date of termination, except as
required by law. “Cause” includes, but is not limited to, conduct by Mr. Oboy
concerning any one or more of the following: [i] failure to adhere to ethical
standards or the law; [ii] moral and ethical misdeeds conducted on the job;
[iii] failure to carry out duties of employment or to carry out directions of
the CEO; [iv] willful misconduct; [v] conviction of a felony; or [vi] conduct
that otherwise interferes with the performance of Mr. Oboy’s duties or CBS’s
business, including any conduct that adversely reflects upon CBS or its business
and any conduct committed during or outside of the employment relationship that,
reasonably considered, harms the reputation of CBS. As used in this subsection,
“conduct” includes one or more acts, one or more failures to act, or any
combination of an act, multiple acts, a failure to act, or multiple failures to
act.
(4) Termination upon permanent disability. Mr. Oboy’s employment shall terminate
upon the permanent disability of Mr. Oboy. “Permanent disability” means
Mr. Oboy’s physical or mental inability to perform the services required under
this Contract caused by a physical or mental condition or impairment for a
period exceeding 180 days. If a disability prevents Mr. Oboy from performing the
services required under this Contract, Mr. Oboy shall receive such short-term
and long-term disability coverage as shall then be available to employees of
CBS. CBS will not otherwise be obligated to pay any continuing compensation upon
the permanent disability of Mr. Oboy, except as required by law.
(5) Termination after a change in control.
     (i) When a termination after a change in control occurs.
               A termination after a change in control occurs [i] when, within
one year after a change in control, Mr. Oboy’s employment is terminated without
cause; [ii] when, within one year after a change in control, Mr. Oboy resigns
because he has [a] been demoted, [b] had his compensation reduced, [c] had his
principal place of employment transferred away from Wyandot County, Ohio or a
county contiguous

3.



--------------------------------------------------------------------------------



 



thereto, or [d] had his job title, status or responsibility materially reduced;
or [iii] when, [a] Mr. Oboy’s employment is terminated by CBS without cause, [b]
there is a change in control within one (1) year following the termination, and
[c] Mr. Oboy’s termination of employment [1] was at the request of a third party
who has taken steps reasonably calculated to effect a change in control or [2]
was otherwise in anticipation of a change in control. A termination of
employment [i] upon expiration of the term of this Contract, [ii] for cause, or
[iii] upon the permanent disability of Mr. Oboy is not a termination after a
change in control.
          (ii) Continuing compensation after termination after a change in
control.
               If Mr. Oboy’s employment is terminated after a change in control,
CBS shall provide Mr. Oboy eighteen (18) consecutive months of continuing
compensation commencing upon termination. CBS shall pay the base salary
component of the continuing compensation in arrears on the last day of each
month commencing on the last day of the first month after the month in which
termination has occurred.
          (iii) No parachute payments.
               Notwithstanding any other provision of this Contract or of any
other agreement, contract or understanding between Mr. Oboy and CBS or any
affiliate of CBS now existing or later arising, Mr. Oboy shall not have any
right to receive any compensation or benefit to the extent that the sum of all
payments to or benefits received by or on behalf of Mr. Oboy from CBS or any of
its affiliates would cause any payment or benefit to be considered a “parachute
payment” under 28 U.S.C. § 280G(b)(2), as amended (“Parachute Payment”). If the
receipt by or on behalf of Mr. Oboy of any payment or benefit from CBS or an
affiliate would cause Mr. Oboy to be considered to have received a Parachute
Payment, then Mr. Oboy may designate those payments or benefits that should be
reduced or eliminated so as to avoid having a payment or benefit deemed a
Parachute Payment. Any determination in writing by CBS’s independent public
accountants (“Accountants”) of the value of payments and benefits includable in
the calculation of a Parachute Payment shall be conclusive and binding upon
Mr. Oboy and CBS for all purposes. For purposes of making the calculations
required by this subsection, the Accountants may make reasonable assumptions and
approximations concerning applicable taxes and may rely on reasonable, good
faith interpretations concerning the application of 28 U.S.C. §§ 280G and 4999,
as amended. CBS and Mr. Oboy shall furnish to the Accountants such information
and documents as the Accountants may reasonably request in order to make a
determination under this subsection. CBS shall pay the costs for a determination
by the Accountants under this subsection.
          (iv) Change in control.
               A “change in control” occurs on the date of a transaction
pursuant to which

         
 
  [i]   Any person or group (as defined for purposes of §§ 13(d) and 14(d) of
the Securities Exchange Act of 1934, as amended (“Exchange Act”)) is or becomes
the “beneficial owner” (as defined in Rule 13d-3 and 13d-5 under the Exchange
Act), directly or indirectly, of securities of CBS representing 50% or more of
the combined voting power of CBS’s then outstanding securities;  
 
  [ii]   A merger, consolidation, sale of assets, reorganization, or proxy
contest is consummated and, as a consequence, members of the Board in office
immediately prior to the transaction or event constitute less than a majority of
the Board after the transaction or event;  
 
  [iii]   During any period of twenty-four (24) consecutive months, individuals
who at the beginning of the period constitute the Board (including any director
whose appointment, selection, or nomination was approved by a vote of a majority
of the directors who were directors at the beginning of such period) cease for
any reason to constitute at least a majority of the Board; or  
 
  [iv]   A merger, consolidation or reorganization is consummated with any other
corporation or entity pursuant to which the shareholders of CBS immediately
prior to the merger, consolidation or reorganization do not immediately
thereafter directly or indirectly own

4.



--------------------------------------------------------------------------------



 



         
 
      more than fifty percent (50%) of the combined voting power of the voting
securities entitled to vote in the election of directors of the merged,
consolidated or reorganized entity.

          No person shall be deemed to be the beneficial owner of, or to
beneficially own, any security beneficially owned by another person solely by
reason of any revocable proxy, or any other agreement, arrangement or
understanding if the revocable proxy, agreement, arrangement, or understanding
may be revoked or terminated or if the persons would not otherwise be deemed to
be a group under § 13(d) of the Exchange Act or otherwise be deemed to be acting
in concert.
          For purposes of this definition of change in control, [i] neither CBS
nor any subsidiary of CBS, including, without limitation, any trust department
or designated fiduciary or other trustee of such trust department of CBS or a
subsidiary of CBS, [ii] no profit-sharing, employee stock ownership, employee
stock purchase and savings, employee pension, or other employee benefit plan of
CBS or any of its subsidiaries, and [iii] no trustee of any such plan in its
capacity as trustee, shall be treated as a person or group that is a beneficial
owner of securities of CBS.
     (6) Continuing compensation calculations. “Continuing compensation” means
[i] an amount equal to 1/12 of Mr. Oboy’s annual base salary in effect on the
effective date of the notice of termination determined under the then current
policies of CBS for executive compensation plus [ii] one month of Mr. Oboy’s
annual employee benefits under Section 3(b) of this Contract, except for
reimbursement of [a] business expenses incurred after termination, [b]
continuing education and seminar programs occurring after termination, [c]
membership expenses in clubs and organizations (except for minimum costs
necessary to maintain membership for six months after termination), and [d]
mileage relating to use of the automobile after termination. Employee benefits
shall be reduced by any similar benefits received by or accruing to Mr. Oboy
from third parties during the period during which Mr. Oboy receives continuing
compensation. Federal, state, and local taxes, social security contributions,
and other normal deductions will be withheld from continuation compensation.
Payment of continuing compensation, including the timing and amount of each
payment, shall be subject to the Treasury Regulations concerning severance pay
issued under 28 U.S.C. § 409A. If Mr. Oboy dies before receiving all continuing
compensation due, the balance of all continuing compensation then due shall be
provided to the personal representative or other designee of Mr. Oboy, except
for payments for life insurance premiums and retirement plan contributions.
     (c) Consequences of termination of employment. Except for post-employment
obligations under this subsection and post-employment obligations concerning
continuing compensation, non-competition, and confidentiality, upon termination
of Mr. Oboy’s employment for any reason, [i] this Contract shall terminate; [ii]
Mr. Oboy’s employment shall terminate for all affiliates of CBS; [iii] Mr. Oboy
shall cease all activity on behalf of CBS and its affiliates; [iv] Mr. Oboy
shall automatically, without further action by either party, be discharged from
all directorships and offices of CBS and all directorships and offices of
affiliates of CBS held by Mr. Oboy; and [v] Mr. Oboy shall promptly deliver to
CBS all property and all copies of property (regardless of form, and including
(but not limited to) all documents, memoranda, records, specifications,
electronic and digital media and other writings and materials) of CBS and all
affiliates of CBS under his possession, custody or control, including (but not
limited to) keys, plans, designs, computer programs, computer lists, prospect
lists, records, letters, notes, reports, financial information, and all other
materials relating to CBS, its subsidiaries and its affiliates, their
businesses, or their clients and customers. Mr. Oboy agrees that provisions of
this subsection related to resignation are reasonable and that remedies at law
would be inadequate for a breach of the provisions of this subsection. For these
reasons, CBS may enforce the obligations of Mr. Oboy under this subsection by
injunctive relief, including a temporary restraining order, a preliminary
injunction, and a permanent injunction and by an award for fees, costs, and
expenses incurred by CBS to enforce this subsection, including (but not limited
to) attorneys’ fees, costs and expenses, and other expenses incurred to enforce
this subsection.
     (d) Employment after termination. Mr. Oboy shall notify CBS in writing
within 24 hours after accepting full or part-time employment with a third party.

5.



--------------------------------------------------------------------------------



 



     (e) Suspension and removal. If Mr. Oboy is suspended or temporarily
prohibited from performing his duties for CBS or its affiliates as a result of
any regulatory action, CBS’s obligations under this Contract shall be suspended
as of the date of service of notice of the regulatory action (unless the
suspension or prohibition is stayed by appropriate proceedings). If the charges
in the notice are dismissed, CBS may, in its sole discretion, [i] pay Mr. Oboy
all or part of the compensation withheld while its obligations under this
Contract were suspended, and [ii] reinstate (in whole or in part) any of its
other obligations under this Contract that were suspended. If Mr. Oboy is
removed or permanently suspended from performing his duties for CBS or its
affiliates as a result of any regulatory action, all obligations of CBS under
this Contract will terminate as of the effective date of the action, and CBS
will not be obligated to pay or provide any compensation of any type to
Mr. Oboy, except as required by law.
     5. Noncompetition. During the initial term of this Contract and any renewal
term, and for a period of one year following termination of this Contract for
any reason, Mr. Oboy shall not provide services similar to those provided under
this Contract to any bank, financial institution or bank holding company, or any
affiliate of a bank, financial institution or bank holding company, within a
fifty (50) mile radius of Upper Sandusky, Ohio.
     During the term of this Contract (initial term and any renewal period) and
for a period of one year thereafter, Mr. Oboy (for himself or on behalf of a
third party) shall not employ, offer to employ, or solicit employment of any
employee of CBS or any of its affiliates, subsidiaries or any professional under
contract with CBS or any of its subsidiaries.
     Mr. Oboy agrees that he has received consideration to which he was not
otherwise entitled in return for his obligations under this Section 5, and that
the provisions of this Section 5 are reasonable and necessary to protect the
legitimate business interests of CBS, and are reasonable with respect to time,
territory, and business. Mr. Oboy shall pay any and all legal fees, costs, and
other expenses incurred by CBS in the course of legal action to enforce the
provisions of this Section 5. Mr. Oboy agrees that the remedies at law for a
breach of this Section 5 would be inadequate to protect CBS because money
damages would be difficult, if not impossible, to ascertain and would be
estimable only by conjecture, and therefore, Mr. Oboy agrees that CBS will be
entitled to injunctive relief, including a temporary restraining order, a
preliminary injunction and a permanent injunction for any such breach as well as
all reasonable attorneys’ fees, costs and other expenses incurred to enforce
this Section 5. The duty to arbitrate disputes under this Contract shall not
apply to any claim for violation of this Section 5.
     The obligations of Mr. Oboy under this Section 5 shall survive the
termination of the Contract for any reason.
     6. Confidentiality. Mr. Oboy hereby acknowledges that he may be required to
handle Confidential Business Information (as defined below) in the performance
of his responsibilities. Mr. Oboy is aware that Confidential Business
Information is proprietary information to CBS or the party supplying it and the
exclusive property of CBS or its clients and customers, and Mr. Oboy shall not
disclose Confidential Business Information in any manner at any time, to others
inside or outside CBS or to unauthorized employees and officers of CBS.
Unauthorized disclosure or other mishandling of Confidential Business
Information may result in termination of Mr. Oboy’s employment for cause and in
other appropriate actions. Mr. Oboy agrees that his obligation not to reveal
Confidential Business Information will remain in force permanently, including in
the event that [i] Mr. Oboy’s authorization to handle Confidential Business
Information is revoked while still under contract with CBS, and [ii] this
Contract or Mr. Oboy’s employment with CBS is terminated.
     Except as CBS may require or otherwise consent to in writing, Mr. Oboy
shall not, at any time during or subsequent to the termination of this Contract
disclose or use in any way any information or knowledge or data received or
developed while providing services to CBS, including but not limited to, plans,
designs, formulas, business processes, methods, test data, inventions,
discoveries, computer programs, customer/client lists, prospect lists, financial
information, and trade secrets of CBS or its customers (collectively,
“Confidential Business Information”).

6.



--------------------------------------------------------------------------------



 



     In addition to any other remedies CBS may have at law or in equity,
Mr. Oboy agrees that CBS will be entitled to a restraining order, injunction, or
similar remedy to enforce the terms of this section, as well as all reasonable
attorneys’ fees, costs, and other expenses incurred to enforce this section. The
duty to arbitrate disputes under this Contract shall not apply to any claim for
a violation of this section or Mr. Oboy’s obligation to return property of CBS
upon termination of employment. The obligations of Mr. Oboy under this section
shall survive the termination of this Contract for any reason.
     7. Indemnification. Subject to any other applicable statutory or regulatory
standard or restriction, CBS shall indemnify Mr. Oboy for any and all acts or
omissions of Mr. Oboy related in any way to his employment with CBS, provided
Mr. Oboy acted in good faith, in a manner reasonably believed to be in, or not
opposed to, the best interests of CBS, and with the care that an ordinary
prudent person in a like position would use under similar circumstances.
Notwithstanding the preceding sentence, CBS shall not be obligated to indemnify
Mr. Oboy when such indemnification would be contrary to law or public policy or
appropriate ethical standards.
     8. Validity. The invalidity or unenforceability of any particular provision
of this Contract shall not affect the validity or enforceability of any other
provision contained in the Contract.
     9. Choice of Law. This Contract and the interpretation of each of its
provisions shall be governed by the laws of the State of Ohio and the venue of
any dispute or litigation shall be Wyandot County, Ohio. The rights of the
parties under this Contract will likewise be governed by the laws of the State
of Ohio.
     10. Entire Contract. CBS and Mr. Oboy hereby incorporate the Letter of
Intent into this Contract. This Contract contains the complete agreement between
the parties concerning the subjects covered by this Contract. This Contract
supersedes any and all prior contracts and understandings between CBS and
Mr. Oboy. The provisions of this Contract are solely for the benefit of the
parties to this Contract and not for the benefit of any other persons or legal
entities.
     11. Assignment. This Contract is binding on and inures to the benefit of
successors and assigns of CBS. Neither this Contract nor any rights hereunder
shall be assignable or otherwise subject to hypothecation by Mr. Oboy.
     12. Amendments. No change, waiver, or amendment to this Contract, in any
form, shall be binding on the parties unless signed in writing by the CEO or the
Chair of the Board of CBS and Mr. Oboy. No representations have been made by CBS
or Mr. Oboy concerning the terms, conditions, and agreements of the contractual
relationship covered by this Contract other than those representations contained
in this Contract and no representations made during the course of performance of
services under this Contract can alter any of the provisions of this Contract
(unless such representation is in a signed writing as provided in the preceding
sentence).
     13. Arbitration. CBS and Mr. Oboy agree to work in good faith to resolve
any disputes arising under this Contract. Except as otherwise provided in this
Contract, any controversy or claim arising out of or relating to the
interpretation or application of this Contract, or any breach hereof, shall be
settled by arbitration in Wyandot County in accordance with the Employment
Dispute Resolution Rules of the American Arbitration Association then in effect,
and judgment upon the award rendered by the arbitrator(s) shall be final and
binding on the parties hereto and may be entered in any court having
jurisdiction thereof.
     In Witness Whereof, the parties hereto have executed this Contract
effective as of the day and year first above written.

                              Commercial Bancshares, Inc.
 
                   
By
       /s/ Scott A. Oboy   By      /s/ Philip W. Kinley        
 
                   
 
  Scott A. Oboy       Philip W. Kinley        

     
Its Senior Vice President and Chief Financial Officer
  Its President and Chief Executive Officer

7.



--------------------------------------------------------------------------------



 



Exhibit A
June 27, 2005
Mr. Scott Oboy
8505 Killeen Run
Ft. Wayne, Indiana 46835
Dear Scott:
The Commercial Savings Bank is pleased to offer you the opportunity to join us
as our Senior Vice President/Chief Financial Officer. Your benefits are as
follows:
Salary
$120,000.00 annually commencing your first day of employment. You will be
eligible for a review in 90 days at which time you will be named Executive Vice
President.
Health and Dental Benefits
Family coverage fully paid by the Company. By the terms of our health and dental
contract there is normally a 45 day wait for coverage. We will attempt to have
this waived and if unsuccessful, the Company will pay for all COBRA coverage you
may elect from your previous employer.
Other Insurance Benefits
BOLI coverage at the equivalent of three times salary upon employment. Also,
there are other standard insurance benefits including Long Term Disability
(90 day elimination period) and term life insurance 1.5 times salary.
Contractual Arrangements
Employment contract of 12 months payment unless dismissal for cause. Non-compete
clause for duration of contract with radius of 50 miles of CSB — Upper Sandusky.
In addition, there will be a Change in Control provision whereby your salary
will be paid for 18 months upon a change in control of the Company.
401(k) Plan
After 30 days of employment you are eligible to participate in the Company
401(k) plan. The Company matches 50% of all contributions up to 6% of your
salary.
Club Membership
Health and/or Country Club membership paid for the entire family.
Car Allowance
$700.00 per month.
Cell Phone
Provided by the Company.
Relocation Costs


8.



--------------------------------------------------------------------------------



 



All-inclusive relocation costs including realtor fees, any temporary housing,
storage, OOP closing fees and moving fees.
Sign-on Bonus
Sign-on bonus of $10,000.00 for company stock purchase, if desired, in lieu of
initial stock options. You will be asked to assist the Board Compensation
Committee to develop a comprehensive stock option plan for executive management
that is incentive based in the year 2005.
Bonus Plan
Traditional plan has been to pay an aggregate of 5% of earnings in excess of
ROAA of .5%. Of the aggregate pool your share would be 20%. A budget-based plan
is being developed for 2005 whereby you would be eligible to receive up to 12.5%
of salary if the Company budget is met. Some payment is to be made once 85% of
the budget is met but the amount has yet to be determined. Also, for each
$100,000.00 increment of earnings in excess of the budget the executive officers
will be eligible for 20% of said amount and of this pool your share would be a
minimum of 13%. You will be asked to provide assistance to the Compensation
Committee for the finalization of the bonus plan for 2005.
Vacation
Four weeks upon commencing employment.
We will ask you to sign an Agreement of Intent, once completed, which basically
confirms your intent to begin your employment with CSB upon the completion of
your position with your current employer. This, along with the other contracts
mentioned in this letter will be forwarded to you immediately upon completion.
Should you have any questions, Scott, please contact me.
Respectfully,
Philip W. Kinley
President & CEO
ACCEPTED:____________________ DATE:________________

9.